DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying a hybrid loss function to the pseudo-labels generated through dual label guessing, to predict turbulence conditions, does not reasonably provide enablement for applying a hybrid loss function (to any data) to predict turbulence conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Representative Claim 1 recites the limitations: 
calculating turbulence indexes to fill feature cubes, each feature cube representing a grid- based 3D region; 
building an encoder-decoder framework based on convolutional long short-term memory (ConvLSTM) to model spatio-temporal correlations or patterns causing turbulence; and 
applying a hybrid loss function to predict turbulence conditions.

Regarding the limitation “applying a hybrid loss function to predict turbulence conditions”, the language applying a hybrid loss function to predict turbulence conditions has a scope that includes predicting turbulence using just a hybrid loss function and nothing else. However, the specification teaches a hybrid loss function which consists of a focal loss and weighted-L2 loss to alleviate the label imbalance issue (of the reweighted pseudo-labels) (see specification p. 20, line 9). Therefore, the scope of claim 1 is considerably broader than the scope of the disclosure.

The question of whether one skilled in the art could make and use the entire scope of the invention of claim 1 without undue experimentation is now considered in light of so-called Wands factors.  See MPEP 2164.01(a). The nature of the invention is drawn to a computer-implemented method executed on a processor for employing a unified semi-supervised deep learning (DL) framework for turbulence forecasting. DL turbulence forecasting arts appears to be a relatively recent development, based on Examiner’s search, so levels of ordinary skill and predictability in the are not considered to be generally high. The scope of claim 1 is considerably broader than the scope of the disclosure because the claim encompasses applying a hybrid loss function to predict turbulence conditions using only the hybrid loss function and nothing more.  At the time of the application was filed, one of ordinary skill in the art would have been aware that a loss function can be used to measure the accuracy of a network output where the dominant structures in the turbulent field are emphasized (see Qi et al. (Using machine learning to predict extreme events in complex systems. Proc Natl Acad Sci U S A. 2020 Jan 7;117(1):52-59. doi: 10.1073/pnas.1917285117. Epub 2019 Dec 23. PMID: 31871152; PMCID: PMC6955342.), p. 52, col. 1: line 21) and that different loss functions have varying accuracies (see, Qi et al. p. 56 fig. 3).  Although the present specification provides direction and guidance as to how a hybrid loss function is used to mitigate the label imbalance issue of the pseudo-labels (see application specification [0021]), the specification is not understood to provide any direction or guidance regarding how applying a hybrid loss function and nothing more predicts turbulence conditions.  No working examples of such a determination appear to be disclosed.  Weighing the above-identified factors, particularly the breadth of the claim with respect to the disclosure and the amount of direction and guidance provided, the examiner concludes that one skilled in the art could only make the entire scope of the claimed invention by resorting to undue experimentation.  Claim 1 is therefore rejected under 35 U.S.C. 112(a) because the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims.  Because none of dependent claims 2-7 appear to address this deficiency, claims 2-7 are rejected under 35 U.S.C. 112(a), scope of enablement, by virtue of their dependence from claim 1.

Claims 8 and 15 are analogous to claim 1 and therefore rejected for the same reasons. Claims 9-14, and 16-20 are rejected due to their dependences on claims 8, and 15, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: 
calculating turbulence indexes to fill feature cubes, each feature cube representing a grid- based 3D region; 
building an encoder-decoder framework based on convolutional long short-term memory (ConvLSTM) to model spatio-temporal correlations or patterns causing turbulence; and 
applying a hybrid loss function to predict turbulence conditions.

As claimed, it is not particularly clear how these method steps relate to the other steps in the method. Calculating turbulence indexes to fill feature cubes, each feature cube representing a grid- based 3D region is not clear as to what is used to calculate the turbulence indexes, nor how the indexes are used to fill the feature cubes. Building an encoder-decoder framework based on convolutional long short-term memory (ConvLSTM) to model spatio-temporal correlations or patterns causing turbulence is not clear because it’s not clear where the spatio-temporal correlations or patterns causing turbulence are previously determined. Applying a hybrid loss function to predict turbulence conditions is not clear because it is not clear what the hybrid loss function is applied to (see MPEP 2173.05(g): the claimed components must be connected in a way to perform a designated function.", and “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”).

Independent Claims 8 and 15 are analogous to claim 1 and are also considered indefinite for the reasons stated above for claim 1. Claims 2-7, 9-14, and 16-20 are rejected due to their dependence on claims 1, 8, and 15, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (CN 110083977 A) discloses An Atmospheric Turbulence Monitoring Method Based On Deep Learning.
Chen et al. (CN 110332990 A) discloses A Atmospheric Turbulence Based On Deep Learning Of Real-time Compensating Method And System.
Zhang et al. (CN 111242222 A) discloses Classifying Model Of Training Method, Image Processing Method And Device.
Pu et al. (CN 111242355 A) discloses Based On A Bayesian Neural Network Of Photovoltaic Probability Prediction Method And System.
Liu et al. (Predicting Aircraft Trajectories: A Deep Generative Convolutional Recurrent Neural Networks Approach, Institutes of Transportation Studies, University of California, Berkeley, Dec. 2018) discloses an end-to-end convolutional recurrent neural network that consists of a long short-term memory (LSTM) encoder network and a mixture density LSTM decoder network.
Lo et al. (Prognosis of Bearing and Gear Wears Using Convolutional Neural Network with Hybrid Loss Function, Sensors 2020, 20(12), 3539; https://doi.org/10.3390/s20123539, 22 June 2020) discloses Using Convolutional Neural Network with Hybrid Loss Function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/08/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863